Exhibit 10.2

RESTRICTED SHARE UNIT (RSU) AGREEMENT

(Employee)

This RSU AGREEMENT is entered into by and between Robert C. Hodgkins, Jr. (the
“Employee”) and DCP Holding Company (the “Company”) as of the date written
below.

RECITALS

1. Pursuant to the 2006 Dental Care Plus Management Equity Incentive Plan (the
“Plan”), the Committee (as defined in the Plan) has granted to the Employee this
RSU Award (as defined in the Plan) subject to the terms and conditions set forth
in the Plan and this Agreement, including the RSU Award attached hereto.

2. The Employee desires to accept the Agreement and Award and the Company
desires to provide any benefits that become payable pursuant to the Agreement in
accordance with the terms of the Plan.

NOW, THEREFORE, the Company and the Employee agree to the terms set forth below:

A. Any benefit provided to the Employee (or any other person) pursuant to the
grant of the RSU Award to such Employee shall be determined in accordance with
the terms of the Plan, which are incorporated into this Agreement by reference,
except to the extent otherwise specifically provided in this Agreement or any
amendment to this Agreement.

B. The RSU Award pursuant to this Agreement is conditioned upon the acceptance
by the Employee of the terms of the Plan and this Agreement, as evidenced by
execution of this Agreement in the space provided below, and the return of an
executed original of this Agreement to the Committee no later than April 10,
2012.

C. The Employee and the Company may amend this Agreement in writing to the
extent permitted under the terms of the Plan.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on this 30th
day of March, 2012.

 

DCP HOLDING COMPANY     EMPLOYEE: By:   /s/ Anthony A. Cook     /s/ Robert C.
Hodgkins, Jr. Title:   President & CEO                     Robert C. Hodgkins,
Jr.       (Printed Name)



--------------------------------------------------------------------------------

RSU AWARD

Pursuant to the terms of the 2006 Dental Care Plus Management Equity Incentive
Plan (the “Plan”), the Committee hereby grants this RSU Award with respect to
the number of share units based upon the Company’s Class B Common Stock
(“Shares”) at the purchase price, if any, per share as set forth below:

Restricted Share Unit (“RSU”) Award – Performance Based

 

Name of Award Recipient:    Robert C. Hodgkins, Jr. Price per RSU:    $0
(outright award) Date of Grant:    April 3, 2012

 

 

This RSU Award is intended to be a component of a Long Term Incentive program
designed to motivate the CFO to achieve long term success for the Company as
well as assist in the retention of the Vice President and CFO over time. The
number of RSUs awarded hereunder, if any, shall be determined based upon
achievement of an increase in the “Adjusted Book Value of Common and Preferred
Stock and Shareholders’ Equity” for the Company over a period of three years,
January 1, 2012 through December 31, 2014 in accordance with the following:

ADJUSTED BOOK VALUE OF COMMON AND PREFERRED STOCK

(12/31/2011 = $6,255,530)

 

Level

   Definition      3 Year
Ave.     Adjusted
Book Value
12/31/2014      Restricted
Share
Units  

Threshold

     5% of Base         10 %    $ 8,326,110         15   

Target

     15% of Base         12 %    $ 8,788,569         46   

Stretch

     25% of Base         14 %    $ 9,267,843         77   

Maximum

     45% of Base         16 %    $ 9,764,232         139   

For the purpose of this RSU Award:

 

  1. “Adjusted Book Value of Common and Preferred Shares and Shareholders’
Equity” shall mean the value of all classes of Common and Preferred Shares, as
shown on the audited financial statements of the Company; minus the par value of
all classes of Preferred Shares, as shown on the audited financial statements,
increased by the sum of: (a) the aggregate amount of all withhold return payment
or similar payments authorized by the Board of Directors, adjusted for the
standard federal tax rate, to the extent such payments were treated as an
expense in determining Net Income for any year, plus (b) the aggregate amount of
all dividends on all classes of Common Stock, to the extent that such dividends
were taken into account in determining the “Book Value of Common and Preferred
Shares and Shareholders’ Equity.”

 

  2. If performance is under Threshold Level, no RSUs are awarded.

 

  3. No additional RSUs are awarded for performing beyond Maximum Level.

 

  4. Actual RSUs awarded are calculated based on an interpolated continuum
between any two performance levels.



--------------------------------------------------------------------------------

  5. In the event of a Change of Control, as defined in the Management Equity
Incentive Plan, the Adjusted Book Value of Common and Preferred Shares and
Stockholders’ Equity as of December 31, 2014 shall be deemed to be the
Enterprise Value of the Company, as defined in Article Fourth,
Section 8(h)(ii)(C) of the Company’s Amended Articles of Incorporation, as of
the date on which the Change of Control occurs and the RSUs earned shall be
determined as of that date and settled within ten (10) days thereafter.

 

3. Payment

Subject to any applicable election by the Award Recipient to defer the receipt
of Shares in settlement of the RSUs awarded hereunder in accordance with the
terms of the Dental Care Plus, Inc. and DCP Holding Company Deferred
Compensation Plan (the “Deferred Compensation Plan”) and Section 409A of the
Internal Revenue Code of 1986, as amended, (“Section 409A”) on the vesting date
or dates described above, or as soon as administratively practicable thereafter,
the Award Recipient shall be entitled to receive from the Company the Shares
represented by the RSUs that vest on such date(s). If the Award Recipient has
made a valid and effective deferral election in accordance with the terms of the
Deferred Compensation Plan and Section 409A, the payment or settlement of the
RSUs shall be made in accordance with the terms of the Deferred Compensation
Plan.

 

4. Restrictions on Transfer

Except as otherwise provided in this Agreement, the Award Recipient may not
sell, assign, transfer, pledge or otherwise dispose of or encumber any of the
RSUs or any interest therein until his rights in the RSUs vest in accordance
with this Agreement. Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement shall be null and
void. All shares issued in settlement of any vested RSUs shall be subject to the
terms of the Company’s Articles of Incorporation and Code of Regulations and any
amendments or successor agreements thereto, in accordance with Section 7(f) of
the Plan.

 

5. Rights as Shareholder

Except as provided in Section 4 above, an Award Recipient shall have none of the
rights of a shareholder of the Company until the RSUs awarded hereunder both
vest and are settled through the issuance of Shares. Notwithstanding the
foregoing, any RSUs that are deferred under the Deferred Compensation Plan shall
be governed by the terms of that plan. If the Award Recipient does not defer the
receipt of Shares to be issued in settlement of the RSUs, the Award Recipient
shall not receive cash dividends on the RSUs but instead shall, with respect to
each RSU, receive a cash payment from the Company on each cash dividend payment
date with respect to the Shares with a record date between the Date of Grant and
the settlement of such RSU, such cash payment to be in an amount equal to the
dividend that would have been paid on the Share represented by such RSU. Cash
payments on each cash dividend payment date with respect to the Shares with a
record date prior to a vesting date shall be accrued until the vesting date and
paid thereon (subject to the same vesting requirements as the underlying RSUs).
Stock dividends, if any, issued with respect to RSUs shall be treated as
additional RSUs and shall be subject to the same restrictions, terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, such RSUs.



--------------------------------------------------------------------------------

6. Forfeiture

Except as provided in Section 2 above or by the Committee, in its sole
discretion, upon termination of the Award Recipient’s status as an Employee of
the Company and its subsidiaries, all nonvested RSUs shall be forfeited and the
Award Recipient shall not receive any compensation for such forfeited RSUs.

 

7. General

Unless specifically defined in this award, all terms initially capitalized shall
have the meaning assigned to them in the Plan.

IN WITNESS WHEREOF, the members of the Committee hereby execute this RSU Award
on this 3rd day of April, 2012.

 

/s/ Jack M. Cook     /s/ David A. Kreyling, DMD Committee Member     Committee
Member /s/ Stephen T. Schuler, DMD     Committee Member    